Plaintiff Alice Fink sues to recover damages for personal injuries, and her father, John R. Fink, for loss of services and expenses. Alice, a passenger in an automobile operated by defendant Thompson, was injured when it ran into the left rear of an automobile operated by defendant Mertens, when the latter stopped, either partly or wholly on a highway in Ontario County, because the lights on his car went out. There was a verdict in favor of plaintiffs against both defendants. Judgment entered on the verdict unanimously affirmed, with costs. The appeal by defendant Mertens from order denying his motion to set aside the verdict, and from the denial of his motion to dismiss the complaint, is dismissed, without costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ. [See 275 App. Div. 678.]